Exhibit 10.4

EXHIBIT B
[FINAL FORM]

SUBORDINATED PROMISSORY NOTE

               , 2007

$225,000,000.00

 

Tribune Company, a Delaware corporation located at 435 North Michigan Avenue,
Chicago, Illinois 60611 (“Maker”), hereby promises to pay to the order of
EGI-TRB, L.L.C., a Delaware limited liability company located at Two North
Riverside Plaza, Suite 600, Chicago, Illinois 60606 (the “Holder”) or its
successors or permitted assigns, the principal amount of TWO HUNDRED TWENTY-FIVE
MILLION AND NO/100 DOLLARS ($225,000,000.00) together with interest thereon
calculated from the date hereof in accordance with the provisions of this
Subordinated Promissory Note (this “Note”).


1.             PAYMENTS.

(a)           Interest on the unpaid principal amount of this Note outstanding
from time to time shall accrue at the rate of        (1) percent (   %) per
annum calculated on the basis of a 365-day year and the actual number of days
elapsed in any year, or (if less) at the highest rate then permitted under
applicable law (the “Interest Rate”).  At all times during the occurrence of an
Event of Default, and at all times after                 , 2018 (the “Maturity
Date”), all of the obligations and liabilities of Maker to the Holder hereunder
shall accrue interest at a rate equal to the Interest Rate plus two percent (2%)
(the “Default Rate”) to the extent permitted under applicable law.  Interest on
the unpaid principal amount hereunder shall be payable on the last day of each
calendar quarter (each, a “Payment Date”) as follows:

(i)            to the extent the payment of such interest payment is not
prohibited by the terms of any applicable subordination agreement or
intercreditor agreement (if any) made by and among the Holder and the financial
institutions, agents and other persons party thereto from time to time (any such
agreement or agreements, as amended, restated or otherwise modified from time to
time, collectively, the “Intercreditor Agreement”) as of such Payment Date,
Maker shall pay to the Holder all accrued and unpaid interest as of such Payment
Date in cash in accordance with the terms of Section 1(c) below (each, a “Cash
Interest Payment”); and

(ii)           to the extent the payment of such interest payment is prohibited
pursuant to the terms of the Intercreditor Agreement as of such Payment Date,
all accrued and unpaid interest as of such Payment Date shall be capitalized as
principal outstanding on this Note by adding the amount of such interest payment
to the outstanding principal amount of this Note.

(b)           Payments of principal outstanding from time to time under this
Note shall be made as follows, each to the extent not prohibited by the terms of
the Intercreditor Agreement:


--------------------------------------------------------------------------------


 

(i)            on each Payment Date, Maker shall make principal payments to the
Holder in the amount of two hundred fifty thousand and no/100 Dollars
($250,000.00), commencing on                 2007 and through and including the
Maturity Date;

(ii)           on the Maturity Date hereof, Maker shall pay the outstanding
principal amount of this Note, together with all accrued and unpaid interest
hereon, and any costs and expenses incurred by Lender in connection herewith;
and

(iii)          at any time and from time to time, Maker may, prepay, without
premium or penalty, all or any portion of the outstanding principal amount of
this Note, any such prepayment to be applied first, to all accrued but unpaid
interest on this Note; second, to scheduled installments of principal in the
direct order of maturity; and third, to outstanding principal (including,
without limitation, capitalized interest).

(c)           If any payment is due, or any time period for giving notice or
taking action expires, on a day which is a Saturday, Sunday or legal holiday in
the State of New York, the payment shall be due and payable on, and the time
period shall automatically be extended to, the next business day immediately
following such Saturday, Sunday or legal holiday, and interest shall continue to
accrue at the required rate hereunder until any such payment is made.  All
payments to be made to the Holder shall be made in the lawful money of the
United States of America in immediately available funds, free and clear of all
taxes and charges whatsoever.  Payments shall be delivered to the Holder at the
address set forth above or to such other address or to the attention of such
other person as specified by prior written notice to Maker or by wire transfer
pursuant to wire instructions as specified by prior written notice to Maker.


2.             SUBORDINATION.

All of the obligations and liabilities of Maker to the Holder evidenced by this
Note (including, without limitation, principal, interest and costs and expenses)
are qualified by, limited and expressly subordinated in accordance with the
terms and conditions set forth in the Intercreditor Agreement.


3.             EVENTS OF DEFAULT.

(a)           For purposes of this Note, an “Event of Default” shall be deemed
to have occurred if:

(i)            Maker fails to make any payment of principal of, or interest on,
any Note when due and payable and such default remains uncured for a period of
more than five (5) business days; provided, that, the failure by Maker to make a
principal or interest payment hereunder when due shall not constitute an Event
of Default if Maker is prohibited from making such payment under the terms of
the Intercreditor Agreement; or

(ii)           Maker or any its subsidiaries or any guarantor of Maker’s
obligations hereunder makes an assignment for the benefit of creditors or admits
in writing its inability to pay its debts generally as they become due; or an
order, judgment or decree is entered adjudicating Maker or any such subsidiary
or guarantor bankrupt or insolvent; or any order for relief with respect to
Maker or any such subsidiary or guarantor is entered

2


--------------------------------------------------------------------------------


 

under Title 11 of the United States Code, 11 U.S.C. §§101 et. seq.; or Maker or
any such subsidiary or guarantor petitions or applies to any tribunal for the
appointment of a custodian, trustee, receiver or liquidator of Maker or any such
subsidiary or guarantor, or of any substantial part of the assets of Maker or
any such subsidiary or guarantor, or commences any proceeding (other than a
proceeding for the voluntary liquidation and dissolution of any subsidiary of
Maker) relating to Maker or any such subsidiary or guarantor under any
bankruptcy reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction; or any such petition or
application is filed, or any such proceeding is commenced, against Maker or any
such subsidiary or guarantor and either (A) Maker or any such subsidiary or
guarantor by any act indicates its approval thereof, consent thereto or
acquiescence therein or (B) such petition, application or proceeding is not
dismissed within sixty (60) days.

The foregoing shall constitute Events of Default whatever the reason or cause
for any such Event of Default and whether it is voluntary or involuntary or is
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body.

(b)           Upon the occurrence of an Event of Default:


(I)            IF AN EVENT OF DEFAULT OF THE TYPE DESCRIBED IN SECTION 3(A)(I)
OF THIS NOTE HAS OCCURRED, THE AGGREGATE PRINCIPAL AMOUNT OF THIS NOTE (TOGETHER
WITH ALL ACCRUED INTEREST THEREON AND ALL OTHER AMOUNTS DUE AND PAYABLE WITH
RESPECT THERETO, INCLUDING, WITHOUT LIMITATION, ANY COSTS AND EXPENSES INCURRED
BY LENDER IN CONNECTION HEREWITH) SHALL BECOME IMMEDIATELY DUE AND PAYABLE UPON
WRITTEN NOTICE FROM THE HOLDER TO THE MAKER, AND, TO THE EXTENT NOT PROHIBITED
BY THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, MAKER SHALL IMMEDIATELY PAY TO
THE HOLDER ALL AMOUNTS DUE AND PAYABLE WITH RESPECT TO THIS NOTE;


(II)           IF AN EVENT OF DEFAULT OF THE TYPE DESCRIBED IN SECTION 3(A)(II)
OF THIS NOTE HAS OCCURRED, THE AGGREGATE PRINCIPAL AMOUNT OF THIS NOTE (TOGETHER
WITH ALL ACCRUED INTEREST THEREON AND ALL OTHER AMOUNTS DUE AND PAYABLE WITH
RESPECT THERETO, INCLUDING, WITHOUT LIMITATION, ANY COSTS AND EXPENSES INCURRED
BY LENDER IN CONNECTION HEREWITH) SHALL BECOME IMMEDIATELY DUE AND PAYABLE
WITHOUT ANY ACTION ON THE PART OF THE HOLDER, AND, TO THE EXTENT NOT PROHIBITED
BY THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, MAKER SHALL IMMEDIATELY PAY TO
THE HOLDER ALL AMOUNTS DUE AND PAYABLE WITH RESPECT TO THIS NOTE; AND


(III)          SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, THE HOLDER
SHALL HAVE ALL RIGHTS AND REMEDIES SET FORTH HEREIN AND UNDER ANY APPLICABLE LAW
OR IN EQUITY.  NO SUCH REMEDY IS INTENDED TO BE EXCLUSIVE OF ANY OTHER REMEDY,
AND EACH AND EVERY SUCH REMEDY SHALL BE CUMULATIVE AND SHALL BE IN ADDITION TO
EVERY OTHER REMEDY GIVEN HEREUNDER OR THEREUNDER OR NOW OR HEREAFTER EXISTING AT
LAW OR IN EQUITY OR BY STATUTE OR OTHERWISE.  SUBJECT TO THE TERMS OF THE
INTERCREDITOR AGREEMENT, ANY HOLDER HAVING ANY RIGHTS UNDER ANY PROVISION OF
THIS NOTE SHALL BE ENTITLED TO ENFORCE SUCH RIGHTS SPECIFICALLY (WITHOUT POSTING
A BOND OR OTHER SECURITY), TO RECOVER DAMAGES BY REASON OF ANY BREACH OF ANY
PROVISION OF THIS NOTE AND TO EXERCISE ALL OTHER RIGHTS GRANTED BY LAW.

3


--------------------------------------------------------------------------------


 


4.             GENERAL.

(a)           The terms of this Note may be waived, altered or amended, and
Maker may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only by an instrument in writing duly executed
by Maker and the Holder.  Any such amendment or waiver shall be binding upon the
Holder, Maker and their respective successors and permitted assigns.


(B)           MAKER HEREBY WAIVES DILIGENCE, PRESENTMENT, PROTEST AND DEMAND AND
NOTICE OF PROTEST AND DEMAND, DISHONOR AND NONPAYMENT OF THIS NOTE, AND
EXPRESSLY AGREES THAT THIS NOTE, OR ANY PAYMENT HEREUNDER, MAY BE EXTENDED FROM
TIME TO TIME, ALL WITHOUT IN ANY WAY AFFECTING THE LIABILITY OF MAKER HEREUNDER.

(c)           All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Note shall be in writing
and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable overnight courier service (charges
prepaid), transmitted by facsimile (receipt confirmed) or three days after
mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid.  Such notices, demands and other communications
shall be sent to Maker and the Holder at the address set forth above or to such
other address or to the attention of such other person as the recipient party
has specified by prior written notice to the sending party.


(D)           IF ANY PROVISION HEREOF IS INVALID AND UNENFORCEABLE IN ANY
JURISDICTION, THEN, TO THE FULLEST EXTENT PERMITTED BY LAW, (A) THE OTHER
PROVISIONS HEREOF SHALL REMAIN IN FULL FORCE AND EFFECT IN SUCH JURISDICTION AND
SHALL BE LIBERALLY CONSTRUED IN FAVOR OF THE HOLDER IN ORDER TO CARRY OUT THE
INTENTIONS OF THE PARTIES HERETO AS NEARLY AS MAY BE POSSIBLE AND (B) THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION HEREOF IN ANY JURISDICTION SHALL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION.

(d)           This Note shall be binding upon and inure to the benefit of the
respective successors and permitted assigns of each of the parties hereto,
provided, that neither Holder nor Maker shall assign or transfer its rights or
duties hereunder without the prior written consent of the other party hereto.

(e)           It is the intention of Maker and the Holder to conform strictly to
all applicable usury laws now or hereafter in force, and any interest payable
under this Note shall be subject to reduction to the amount not in excess of the
maximum legal amount allowed under the applicable usury laws as now or hereafter
construed by the courts having jurisdiction over such matters.  If the maturity
of this Note is accelerated by reason of an election by the Holder resulting
from an Event of Default, voluntary prepayment by Maker or otherwise, then
earned interest may never include more than the maximum amount permitted by law,
computed from the date hereof until payment, and any interest in excess of the
maximum amount permitted by law shall be canceled automatically and, if
theretofore paid, shall at the option of the Holder either be rebated to Maker
or credited on the principal amount of this Note, or if this Note has been paid,
then the excess shall be rebated to Maker.  The aggregate of all interest
(whether designated as interest, service charges, points or otherwise)
contracted for, chargeable, or receivable under this Note shall under no
circumstances exceed the maximum legal rate upon the

4


--------------------------------------------------------------------------------


 

unpaid principal balance of this Note remaining unpaid from time to time.  If
such interest does exceed the maximum legal rate, it shall be deemed a mistake
and such excess shall be canceled automatically and, if theretofore paid,
rebated to Maker or credited on the principal amount of this Note, or if this
Note has been repaid, then such excess shall be rebated to Maker.

(f)            This Note shall be governed by and interpreted in accordance with
the laws of the State of Delaware, without giving effect to any laws or
principles of conflicts of laws that would cause the laws of any other
jurisdiction to apply.

(G)          MAKER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL OR DELAWARE STATE COURT IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE AND MAKER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT
THE RIGHT OF HOLDER TO BRING PROCEEDINGS AGAINST MAKER IN THE COURTS OF ANY
OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY MAKER AGAINST HOLDER OR ANY
AFFILIATE THEREOF INVOLVING DIRECTLY OR INDIRECTLY ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO OR IN CONNECTION WITH THIS NOTE SHALL BE BROUGHT ONLY IN A
COURT IN DELAWARE.


(H)          MAKER AND HOLDER EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE.  MAKER AND HOLDER EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING,
THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS NOTE OR ANY PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE.

 {Signature Page Follows}

5


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Maker has executed and delivered this Note on this      day
of            , 2007.

TRIBUNE COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

Acknowledged and agreed to as of
this      day of            , 2007

EGI-TRB, L.L.C.



By:

 

 

Name:

 

 

Its:

 

 

 

Signature Page to Subordinated Promissory Note


--------------------------------------------------------------------------------